DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so Regarding prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644(CCPA1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The US PTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-2 and 14 are provisionally rejected on the ground of obviousness nonstatutory double patenting as being unpatentable over claims 21-22 and 34 respectively of co-pending Application No. 17/592,913.
As set forth below, the chart identifies which claims from the current application corresponds to the conflicting claims in the Co-Pending application.
Current Application
Co-pending Application No. 17/592,913
1. A variable-gain amplifier comprising:
a gain circuit configured to amplify a signal and to operate in a plurality of
gain modes; and
an impedance circuit coupled to the gain circuit, the impedance circuit
including an inductor and a switching-capacitive arm coupled in parallel to the
inductor, the impedance circuit being configured to operate based at least in part on a gain mode from among the plurality of gain modes.
21. A variable-gain amplifier comprising:
a gain circuit configured to amplify a signal; and
a impedance circuit coupled to the gain circuit, the impedance circuit
including an inductor and a switching-capacitive arm coupled in parallel to the
inductor, the switching-capacitive arm including a capacitor, the switching capacitive arm being configurable to a disabled state for a first gain mode of the
gain circuit and an enabled state for a second gain mode of the gain circuit.
2. The variable-gain amplifier of claim 1 wherein the switching-capacitive arm
includes a capacitor and a switch coupled in series.
22. (New) The variable-gain amplifier of claim 21 wherein the switching capacitive
arm includes a switch coupled in series with the capacitor.
14. A radio-frequency module comprising:
a low noise amplifier configured to amplify a first signal;
a power amplifier configured to amplify a second signal; and
a controller coupled to at least one of the low noise amplifier or the power
amplifier, the controller being configured to select one of a plurality of gain modes
for the radio-frequency module, wherein at least one of the low noise amplifier or the power amplifier includes a transistor and an impedance circuit, the transistor including a gate or a base coupled to an input node and a drain or a collector coupled to an output node,
the impedance circuit being coupled to the gate or the base of the transistor, the
impedance circuit including an inductor and a switching-capacitive arm coupled in
parallel to the inductor.
34. (New) A radio-frequency module comprising:
a low noise amplifier configured to amplify a first signal;
a power amplifier configured to amplify a second signal; and
a controller coupled to at least one of the low noise amplifier or the power amplifier, the controller being configured to control a plurality of gain modes for the
radio-frequency module;
wherein at least one of the low noise amplifier or the power amplifier includes a transistor and a impedance circuit coupled to the transistor, the impedance circuit including an inductor and a capacitive arm coupled in parallel
to the inductor, the capacitive arm including a capacitor, the capacitive arm being configurable to a disabled state for a first gain mode and an enabled state for a second gain mode.


As disclosed in the chart above, the claim limitations of claims 1-2 and 14 of current application matches up with the claim limitations of claims 21-22 and 34 of the co-pending application, except the co-pending application defines a impedance circuit instead of an impedance circuit in the current application. However, the composition and the functionality of the impedance circuit and the impedance circuit are identical. Also claim 1 of the current application is broader version of claim 21 of the co-pending application. 
Thus, claims 1-2 and 14 of the current application would have been met by corresponding claims (i.e. claims 21-22 and 34) of the co-pending application (17/592,913) under an “anticipation analysis” of obviousness double patenting.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noori (US 2018/0175807).

    PNG
    media_image1.png
    937
    1282
    media_image1.png
    Greyscale

Fig. 4 of Noori annotated for ease of reference
Regarding claim 1, Noori discloses a variable-gain amplifier 400 (see Figure 4) comprising: a gain circuit 202 configured to amplify a signal RF input and to operate in a plurality of gain modes (see §0042); and an impedance circuit (degeneration circuit 414, SWC2) coupled to the gain circuit, the impedance circuit including an inductor 414 and a switching-capacitive arm 406, 408 coupled in parallel to the inductor, the impedance circuit being configured to operate based at least in part on a gain mode from among the plurality of gain modes (see §0042).
Regarding claims 2, Noori also discloses the switching-capacitive arm includes a capacitor 406 and a switch 408 coupled in series (see figure 4).
Regarding claims 3, Noori discloses the switch includes at least one of a transistor (FET) switch 408 (§0046).
Regarding claims 4, Noori discloses the switching-capacitive arm is a first switching-capacitive arm 406, 408 and the impedance circuit further includes a second switching-capacitive arm 404, 410 coupled in parallel to the inductor 414 (see Fig. 4).
	Regarding claim 5, Noori discloses the gain circuit includes a transistor 210 (see figure 4) having a gate coupled to an input node RF input and a drain or collector coupled to an output node RF output, and the impedance circuit is coupled to a source of the transistor 210.
	Regarding claims 7, Noori also discloses the variable-gain amplifier (400) has a 
a transistor (210) including a gate coupled to an input node (RF input) and a drain coupled to an output node (RF output); and
a circuit (Li and SWC1) coupled to the gate (G1) of the transistor (210), the circuit including an inductor (Li) and a switching-capacitive arm (302, 308) coupled in parallel (Li and the branch 302, 308 connected to G1 at one end and the other end is connected to RF ground) to the inductor (Li) is implemented within a low noise amplifier 400 (see §0042) wherein per claim 9, the switching-capacitive arm (302, 308) includes a capacitor (302) and a switch (308) coupled in series (Fig. 4) and per claim 10, the switch is a transistor (FET) switch (§0046). 
Regarding claim 8, Noori further teaches that the switching-capacitive arm (302,308) is configured to operate in a closed state (closing 308, closes 408 and 214 and opens 212 and thus take away the first amplifying branch 202 and associated gain from the LNA (400) circuit, §0037 and §0042) when the amplifier is operating in a first gain mode (lower gain mode since the first gain branch is out of the circuit) and is configured to operate in an open state (opening 308, opens 408 and 214 and closes 212 and thus gate of transistor 208 gets bias and drain current Id (of 208) gets continuity and first gain branch 202 adds to the circuit and overall gain of the LNA 400 increase, §0037 and §0042) when the amplifier is operating in a second gain mode, the first gain mode being associated with less gain than the second gain mode.  
Regarding claims 6 and 12, The variable-gain amplifier 400 is implemented within a low noise amplifier (§0042) and the transistors are FET devices (§0054). Further per claim 13, a degeneration circuit (414, SWC2) coupled to a source of the transistor (210), the degeneration circuit (414, SWC2) including at least one inductor (414).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Noori in view of Branch et al. (US 2009/0051441).
Regarding claim 11, Noori discloses the invention as recited in claims 1-10. Noori, however, doesn’t teach a mechanical switch for switching in and out the capacitors in the impedance or in the degeneration circuit.
Branch in a gain and degeneration circuit teaches MEMS (micro electromechanical switches, §0039) for controlling the capacitors in a branch parallel to the degeneration inductors for LNA gain control as shown in Fig. 1 of Branch. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have substitute the FET switches with the MEMS switches, such as taught by Branch. Such a modification would have been considered an obvious substitution of art recognized equivalent switches that perform the equivalent function, thereby suggesting the obviousness of such a modification.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0267951) in view of Noori.
Regarding claim 14, Kim discloses in Fig. 1 a radio-frequency module (a multimode transceiver 100 for receiving and transmitting RF signals in multiple bands in accordance with multiple standards, §0015-§0016) comprising: 

    PNG
    media_image2.png
    722
    1072
    media_image2.png
    Greyscale

Fig. 1 of Kim reproduced for ease of reference.
a low noise amplifier (LNA 121) configured to amplify a first signal (RX signal);
a power amplifier (PA 131) configured to amplify a second signal (TX signal entering through terminal 135); and
a controller (controller 250 in Fig. 2A, §0037) coupled to at least one of the low noise amplifier (LNA 121), the controller (250) being configured to control the capacitor 238 (see Fig. 2A) in order to control the second harmonic gain (i.e., maintain the second harmonic gain as low as possible by resonating the degenerative inductor in the secondary winding of the transformer 232 with the capacitor 238 at second harmonic frequency)
Kim, however, is not explicit about the LNA 121 having plurality of gain modes and the controller 250 controlling to select one of the pluralities of gain modes. 
Noori in a LNA 400 applicable in a radio frequency module teaches the LNA  includes a transistor (210) and an impedance circuit (Li, SWC1), the transistor including a gate (G1) coupled to an input node (RF input) and a drain coupled to an output node (RF output), and the impedance circuit (Li, SWC1) being coupled to the gate (G1) of the transistor (210), the impedance circuit (Li, SWC1) including an inductor (Li) and a switching-capacitive arm (SWC1) coupled in parallel to the inductor (Li). 
Wherein a controller (Gain Control Module 218) coupled to at least one of the low noise amplifier (LNA 400) to select one of a plurality of gain modes for the LNA (Noori: §0042).
Since the Noori LNA has an advanced feature of plurality of gain modes which is universally desirable for a RF module such as Kim’s, with Kim’s having an additional feature of second harmonic control circuitry associated with the degeneration circuit of the LNA, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the gain control mechanism of Noori with Kim’s LNA to provide desirable features of gain control as well as second harmonic rejection in a single LNA using the same controller which can switch different gain modes as well as control the capacitor 238 for resonating out the second harmonic.
As a result of such combination, in the resultant RF module, per claim 15, the controller (218/250) is configured to place the switching-capacitive arm in an open state (opening 308, opens 408 and 214 and closes 212 and thus gate of transistor 208 gets bias and drain current Id (of 208) gets continuity and first gain branch 202 adds to the circuit and overall gain of the LNA 400 increase, §0037 and §0042, as discussed above for Noori’s LNA circuit which is incorporated in Kim’s circuit in the resultant combination) in response to selecting a first gain mode (when the first gain branch 202 is included) of the plurality of gain modes and place the switching-capacitive arm in a closed state (closing 308, closes 408 and 214 and opens 212 and thus take away the first amplifying branch 202 and associated gain from the LNA (400) circuit, §0037 and §0042) in response to selecting the second gain mode (when the first gain branch 202 is excluded) and thus, per claim 16, the first gain mode provides more gain than the second gain mode and further per claim 17, the resultant RF module of Kim modified in view of Noori teaches that the switching-capacitive arm (302, 308) includes a capacitor (302) and a switch (308) coupled in series (see Fig. 4 of Noori) and per claim 18, the switching-capacitive arm is a first switching-capacitive arm (302, 308) and the impedance circuit (Li, SWC1) further includes a second switching-capacitive arm (304, 310) coupled in parallel to the inductor (Li and the branch 302, 308 connected to G1 at one end and the other end is connected to RF ground) and per claim 19, the low noise amplifier (similar to 400 of Noori with second harmonic trap of Kim) includes the transistor (210) and the impedance circuit (Li, SWC1). Although Noori teaches a gain control circuit for the LNA, however, similar concept an easily be implemented for Kim’s power amplifier in the resultant combination with reasonable results having the advantage of plurality of gain-modes control for the power amplifier. Therefore, a person of ordinary skill in the art would find it obvious to include such arrangement in Kim’s power amplifier circuit and thus per claim 20, the power amplifier includes the transistor and the impedance circuit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example, Duperray (US 2008/0012643) and Ayranci (US 2020/0328724) disclose variable LNA with an impedance circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843